     Case 3:20-cv-00829-GPC-BGS Document 31 Filed 04/27/21 PageID.609 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    Artemisa ELIZONDO,                                     Case No.: 20-cv-00829-GPC-BGS
12                                          Plaintiff,
                                                             ORDER DENYING DEFENDANT’S
13    v.                                                     MOTION TO STRIKE
14    SEAWORLD PARKS &
      ENTERTAINMENT, INC., et al.,
15
                                          Defendant.         [ECF No. 29]
16
17
            Pending before the Court is Defendant’s Motion to Strike Expert Opinions, which
18
     was filed before District Judge Gonzalo P. Curiel on April 19, 2021. (See ECF No. 29.)
19
     Since this matter involves an alleged discovery dispute, the motion was referred to
20
     Magistrate Judge Bernard G. Skomal.
21
            In its Motion to Strike, Defendant claimed that Plaintiff had not served any expert
22
     designations or disclosures pursuant to the Scheduling Order and the Federal Rules of Civil
23
     Procedure.1 (ECF No. 29-1 at 3.) Defendant argued that it is inexcusable that Plaintiff
24
     failed to meet the deadlines regarding expert discovery that were listed in the Court’s
25
26
27
     1
      Defendant indicated that it served its expert witness designations on December 21, 2020 and served its
28   expert disclosures/reports on February 4, 2021. (ECF Nos. 29-1 at 2–3; 29-2 at 2.)

                                                         1
                                                                                        20-cv-00829-GPC-BGS
     Case 3:20-cv-00829-GPC-BGS Document 31 Filed 04/27/21 PageID.610 Page 2 of 4



 1   Scheduling Order and that Plaintiff has yet to take any corrective action as to this failure.
 2   (Id. at 4.) Defendant stated that Plaintiff cannot provide any substantial justification for
 3   her failure to disclose or designate her experts. (Id. at 5.) Defendant claimed that it, as
 4   well as the Court, will suffer harm if Plaintiff is allowed to designate experts at this stage
 5   of the litigation since expert discovery would have to be reopened, impacting the pending
 6   Motion for Summary Judgment and other pre-trial dates. (Id. at 6.) Defendant requested
 7   that the Court strike any future expert opinions or testimony that the Plaintiff may offer
 8   due to Plaintiff’s failure to disclose or designate her experts. (Id. at 5, 6.) Defendant
 9   requested attorney fees in the amount of $ 13,500.00, for preparing the instant motion and
10   the time anticipated responding to any opposition. (Id.)
11     I.    LEGAL STANDARD
12           Federal Rule of Civil Procedure 26(a)(2) governs how and when parties are to
13   disclose expert testimony. “The Ninth Circuit has given particularly wide latitude to the
14   district courts to issue sanctions under Rule 37(c)(1) for a party’s failure to comply with
15   the requirements set forth in Rule 26(a).”          Margo G. v. Bloomfield, No. CIV.
16   05CV2242JM-AJB, 2008 WL 5431182, at *1 (S.D. Cal. Apr. 2008). Pursuant to Rule
17   37(c)(1), “[i]f a party fails to provide information or identify a witness as required by Rule
18   26(a) or (e), the party is not allowed to use that information or witness to supply evidence
19   on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is
20   harmless.” However, “[t]wo express exceptions ameliorate the harshness of Rule 37(c)
21   (1): The information may be introduced if the parties’ failure to disclose the required
22   information is substantially justified or harmless.” Yeti by Molly Ltd. v. Deckers Outdoor
23   Corp., 259 F.3d 1101, 1106 (9th Cir. 2001).
24    II.    DISCUSSION
25           Defendant moved to strike any future expert opinions or testimony that the Plaintiff
26   may offer on grounds that Plaintiff cannot demonstrate that her failure to disclose or
27   designate her expert witnesses were substantially justified or harmless. (ECF No. 29-1 at
28   4–6.)

                                                   2
                                                                                 20-cv-00829-GPC-BGS
     Case 3:20-cv-00829-GPC-BGS Document 31 Filed 04/27/21 PageID.611 Page 3 of 4



 1          When expert disclosures or designations are produced untimely, Defendant is correct
 2   in stating that the Court will exclude the expert’s testimony unless the producing partying
 3   shows that the failure was substantially justified or harmless.2 See Fed. R. Civ. P. 37(c)(1).
 4   However, in this case, Defendant’s motion is premature. Despite Defendant’s claim that
 5   Plaintiff has failed to serve her expert designations and disclosures, there is no indication
 6   that Plaintiff has used or attempted to use any expert opinion or testimony. See In re Real
 7   Est. Assocs. Ltd. P’ship Litig., No. CV-98-7035-DDP-AJWX, 2002 WL 31027451, at *2
 8   (C.D. Cal. Aug. 2002) (finding that the defendants’ motion was premature since the
 9   plaintiff had not relied on the expert’s report). Since Plaintiff has yet to proffer any expert
10   testimony as evidence, there is nothing that the Court can strike from the record. It is
11   unclear whether Plaintiff even intends to rely on an expert, considering that Plaintiff has
12   not filed her Opposition to the pending Motion for Summary Judgment. (See Docket.)
13          Defendant is essentially requesting that the Court bar any expert opinion or
14   testimony that Plaintiff may possibly present in the future. “[H]owever, nothing in the
15   Federal Rules contemplates such a motion or such relief.” Alabama Aircraft Indus., Inc.
16   v. Boeing Co., No. 2:11-CV-03577-RDP, 2015 WL 13622489, at *2–*3 (N.D. Ala. Nov.
17   2015) (finding that Plaintiff’s motion to strike the future use of defendant’s witness’s
18   testimony was problematic, since the testimony had not been proffered as evidence and did
19   not give the Court anything to strike from the record).
20          Therefore, the Court finds that Defendant’s motion is premature and not ripe for
21   adjudication at this time. See N. Cty. Commc’ns Corp. v. Verizon Glob. Networks, Inc.,
22   No. 08-CV-01518-BEN-WMC, 2010 WL 11453258, at *1 (S.D. Cal. Nov. 2010) (finding
23   that the Motion to Strike and/or Exclude Expert Testimony was premature and denied
24   without prejudice to its re-filing at the appropriate time, where there court indicated that it
25
26
27   2
      The burden is on the party facing sanctions to prove substantial justification or harmlessness. Yeti by
     Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106–07 (9th Cir. 2001). However, since Plaintiff
28   has not relied on any expert opinion or testimony, there is nothing for the Plaintiff to address at this time.

                                                           3
                                                                                             20-cv-00829-GPC-BGS
     Case 3:20-cv-00829-GPC-BGS Document 31 Filed 04/27/21 PageID.612 Page 4 of 4



 1   is unclear from the record if and how the parties intend to rely on the expert’s opinion); In
 2   re Real Estate Assocs. Ltd. P’ship Litig., 2002 WL 31027451, at *1–*2 (acknowledging
 3   that exclusion could be argued at trial but holding that a motion to exclude an expert’s
 4   report and testimony before trial was premature because no party had yet relied upon the
 5   report). Defendant may renew its motion if and when Plaintiff relies on an expert’s opinion
 6   or testimony.
 7 III.    CONCLUSION
 8         Accordingly, the Court finds that Defendant’s Motion to Strike Expert Opinions
 9   (ECF No. 29) is premature and DENIES the Motion without prejudice to its re-filing at
10   the appropriate time.
11   Dated: April 27, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                20-cv-00829-GPC-BGS
